USDC IN/ND case 2:18-cv-00295-JTM-JEM document 83 filed 01/13/21 page 1 of 2

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

FRANK PEREZ, JR.,                          )
                                           )
              Plaintiff,                   )
                                           )
              v.                           )      No. 2:18 CV 295
                                           )
LAKE COUNTY SHERIFF                        )
DEPARTMENT, et al.,                        )
                                           )
              Defendants.                  )

                                         ORDER

       On September 4, 2020, Magistrate Judge John E. Martin issued a report and

recommendation regarding a discovery motion, in which defendant requested dismissal

and/or a sanction against plaintiff due to discovery misconduct. (DE # 78.) Magistrate

Judge Martin recommended that the district court deny, without prejudice, defendant’s

request for dismissal of the case. (Id.) Magistrate Judge Martin also ruled that plaintiff

was prohibited from introducing certain evidence later in this case.

       Despite achieving one of its alternatively-requested aims, defendant “objects” to

Magistrate Judge Martin’s order in so far as the order does not recommend that the

undersigned adopt the portion of it prohibiting plaintiff from introducing certain

evidence. This “objection” is overruled, as Magistrate Judge Martin’s ruling on the

discovery sanction possesses force of law in its own right; the adoption of the ruling by

an Article III judge is unnecessary. 28 U.S.C. § 636(b)(1)(a).

       For the foregoing reasons, the court now OVERRULES defendant’s objection to

the report and recommendation (DE # 79); ADOPTS Magistrate Judge Martin’s report
USDC IN/ND case 2:18-cv-00295-JTM-JEM document 83 filed 01/13/21 page 2 of 2

and recommendation (DE # 78); and DENIES, without prejudice, the request for

dismissal contained in defendant’s motion to dismiss and/or for sanctions (DE # 72).

                                        SO ORDERED.

      Date: January 13, 2021
                                         s/ James T. Moody
                                        JUDGE JAMES T. MOODY
                                        UNITED STATES DISTRICT COURT
